 1   David A. Chami, AZ #027585
     PRICE LAW GROUP, APC
 2   8245 N. 85th Way
 3   Scottsdale, AZ 85258
     T: (818) 600-5515
 4   F: (818) 600-5415
     david@pricelawgroup.com
 5

 6   Haytham Faraj , CA #291416
     Admitted pro hac vice
 7   LAW OFFICES OF HAYTHAM FARAJ
 8   1935 W Belmont Ave.
     Chicago, IL 60657
 9   T: (312) 635-0800
     F: (202) 280-1039
10
     haytham@farajlaw.com
11
     Attorneys for Plaintiff
12
                               IN THE UNITED STATES DISTRICT COURT
13
                                    FOR THE DISTRICT OF ARIZONA
14

15
        Mussalina Muhaymin as Personal               Case No.: CV-17-04565-PHX-SMB
16      Representative of the Estate of
        Muhammad Abdul Muhaymin Jr.,                 PLAINTIFF’S RESPONSE TO
17                                                   DEFENDANTS’ MOTION TO
18                     Plaintiff,                    CONTINUE ORAL ARGUMENT ON
                                                     DEFENDANTS’ MOTION FOR
19      v.                                           SUMMARY JUDGMENT
20
        City of Phoenix, an Arizona Municipal
21      Corporation, et al.,
22                     Defendants.
23

24
             Plaintiff Mussalina Muhaymin (“Plaintiff”), through undersigned counsel, hereby submits
25

26   her Response to Defendants City of Phoenix, Antonio Tarango, Oswald Grenier, Kevin
27   McGowan, Jason Hobel, Ronaldo Canilao, David Head, Susan Heimbigner, James Clark, Dennis
28


                                                    -1-
 1   Leroux, Ryan Nielsen and Steven Wong’s (collectively the “Defendants”) Motion to Continue
 2   Oral Argument on Defendants’ Motion for Summary Judgment [doc. 304] (“Motion”).
 3
     Defendants’ Motion constitutes a poorly disguised request that the Court consider improper,
 4
     additional briefing on Defendants’ fully briefed Motion for Summary Judgment. As described
 5

 6   below, granting Defendants’ Motion would be contrary to the purpose of summary judgment as
 7   established by the Supreme Court, and unfairly prejudicial to Plaintiff’s case, allowing
 8
     Defendants to present additional arguments for summary judgment not identified in the original
 9
     summary judgment motion.
10

11          As this Court correctly noted just last year, “a party moving for summary judgment must
12   raise, in its initial motion, all of the grounds on which it is seeking relief.” Udd v. City of Phoenix,
13
     No. CV-18-01616-PHX-DWL, 2020 WL 1536326, at *8 (D. Ariz. Mar. 31, 2020). This
14
     requirement acts as “a key limitation on a district court's power to enter summary judgment [by
15

16   ensuring that the] power may be exercised only ‘so long as the losing party was on notice that
17   she had to come forward with all of her evidence.’” Id. (quoting Celotex Corp. v. Catrett, 477
18
     U.S. 317, 326, 106 S. Ct. 2548, 2554, 91 L. Ed. 2d 265 (1986)).
19
            Defendants attempt to sidestep this important requirement by asking that the Court wait
20

21   to rule on Defendants’ fully briefed Motion for Summary Judgment until Defendants have had

22   time to submit additional arguments regarding the impact of Plaintiff’s expert witness on the
23
     issue of summary judgment.1 This is facially improper. Defendants were required to make any
24

25

26
     1
27    This improper request for more pages is in addition to its granted motion to exceed the page limitation
     set forth in the local rules. See docs. 270, 280.
28


                                                       -2-
 1   and all arguments in support of summary judgment in their original summary judgment motion.
 2   See Udd, 2020 WL 1536326, at *8.
 3
            In addition to being facially inappropriate, Defendants’ attempt to comingle the separate
 4
     issues of summary judgment and expert preclusion/limitation under Daubert is incredibly
 5

 6   prejudicial to Plaintiff’s case. Had Defendants raised issues regarding the necessity of Plaintiff’s
 7   expert to surviving summary judgment in their original motion, Plaintiff would have made the
 8
     strategic decision to introduce evidence into the record relevant to issues testified to by Plaintiff’s
 9
     expert, using a certain number of the allowed pages.
10

11          The instant situation represents the quintessential purpose of page limits in legal briefing.
12   Defendants were afforded forty pages in which to notify Plaintiff of all potential areas of
13
     insufficiency in her case. Plaintiff was afforded forty pages to respond to this notification by
14
     presenting relevant evidence on the issues raised. If Defendants believed that exclusion of
15

16   Plaintiff’s expert would be dispositive of Plaintiff’s claims, they were required to notify Plaintiff
17   of such in their summary judgment motion. See Udd, 2020 WL 1536326, at *8 (“summary
18
     judgment […] power may be exercised only ‘so long as the losing party was on notice that she
19
     had to come forward with all of her evidence.’”) (quoting Celotex Corp., 477 U.S. at 326).
20

21          Having failed to affirmatively present the entirety of its summary judgment arguments

22   within the allotted forty pages, Defendants now seek to create an inappropriate “back door”
23
     through which to sneak additional argument, after Plaintiff’s window to introduce additional
24

25

26
27

28


                                                       -3-
 1   relevant evidence in response has closed.2 This is neither the purpose of a Daubert motion, nor
 2   an appropriate approach to summary judgment motion practice.
 3
            For these reasons, Plaintiff respectfully requests that the Court deny Defendants’ Motion
 4
     and included request that the Court comingle the issues of summary judgment and Daubert
 5

 6   determination. The parties’ arguments regarding summary judgment have been fully briefed, and
 7   are not reliant on the Court’s determination of Defendants’ Daubert motion. No legitimate
 8
     purpose is served by waiting for Defendants to submit additional briefing (which the Court may
 9
     not consider) in order to include additional arguments that were not properly submitted in the
10

11   original Motion for Summary Judgment.
12
            Respectfully submitted this 7th day of April, 2021.
13

14                                                         PRICE LAW GROUP, APC
15
                                                           By: /s/ David A. Chami
16                                                         David A. Chami, AZ #027585
                                                           david@pricelawgroup.com
17
                                                           Attorneys for Plaintiff
18
19

20

21

22   2
       This is especially prejudicial here because if the Court were to exclude Plaintiff’s expert, or limit his
23   testimony, Plaintiff would have the opportunity at trial to introduce all evidence relevant to the issues
     regarding which Plaintiff’s expert has opined. Armed with such evidence, the jury could reasonably still
24   come to a conclusion consistent with the opinion of Plaintiff’s expert witness. If, however, the Court
     considers Defendants’ summary judgment and Daubert motions simultaneously, and decides the
25   summary judgment motion after granting the Daubert motion, Plaintiff’s claim will be adjudicated
     without the benefit of all relevant evidence which would be available to the jury. This, again, runs directly
26   contrary to the requirements for summary judgment. Udd, 2020 WL 1536326, at *8 (“summary judgment
27   […] power may be exercised only ‘so long as the losing party was on notice that she had to come forward
     with all of her evidence.’”) (quoting Celotex Corp., 477 U.S. at 326).
28


                                                          -4-
 1
                                      CERTIFICATE OF SERVICE
 2

 3          I hereby certify that on April 7, 2021, I electronically filed the foregoing with the Clerk of

 4   the Court using the ECF system, which will send notice of such filing to all attorneys of record in

 5   this matter. Since none of the attorneys of record are non-ECF participants, hard copies of the

 6   foregoing have not been provided via personal delivery or by postal mail.

 7
            /s/ Florence Lirato
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28


                                                     -5-
